Citation Nr: 0944136	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-06 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for depression, to 
include as secondary to traumatic brain injury. 


REPRESENTATION

Appellant represented by:	Attorney Francis M. Jackson 


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from July 1968 to October 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Togus, Maine (RO).  
In a March 2006 rating decision, the RO denied the claim for 
service connection for PTSD, and by the way of a July 2008, 
the RO denied the claim for service connection for 
depression, to include as secondary to traumatic brain 
injury. 

The Veteran appeared at a Board hearing before the 
undersigned via video conferencing in February 2009.  A copy 
of the hearing transcript is associated in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for PTSD 
and depression.  In particular, the Veteran asserts that his 
conditions are the result of a physical assault while in 
service.  During the February 2009 hearing, Veteran testified 
that he was physically assaulted by three men around or about 
January 10th, 1969 near Oxnard, California.  The Veteran 
stated that one of the assailants pointed a gun at him and 
forced him to get on his hands and knees.  While on the 
ground, the assailants began hitting the Veteran with lung 
wrenches.  He testified that that another service member ran 
off when the attack began.   Shortly after the attack, the 
Veteran stated that he and the other service member did call 
the police and that they were taken to the Oxnard Police 
Department, where a lineup was conducted and a report was 
created.  

The Veteran contends that the January 1969 physical assault 
later lead to his PTSD and depression. As explained below, 
the Board finds that additional development is necessary 
prior to adjudication of this claim. 

Review of the record shows that a remand is necessary for a 
new VA examination in conjunction with the Veteran's claim.  

The service treatment record show that that Veteran was seen 
in January 1969 for injuries reported to have been sustained 
in a fight during which he was hit by a tool.  The record 
shows that the Veteran has previously undergone several 
psychological evaluations; however, none of the evaluations 
is adequate for adjudicating the claims.  A December 1996 
private psychological evaluation by Dr. L. Park does not 
contain a medical statement that addresses the question of 
etiology for the Veteran's depression.  Similarly, the April 
1998 and March 2006 VA examination reports show that the 
Veteran was diagnosed with depression; however, neither of 
the examiners provided a medical statement as to the etiology 
of his depression.  Finally, the June 2008 private 
psychological evaluation by Dr. W. DiTullo shows a diagnosis 
of PTSD, depressive disorder and anxiety disorder.   Dr. 
DiTullo opined that the Veteran's psychological disorders 
were related to physical assault during service, but he did 
not specify which psychological disorder was etiologically 
related.  However, a contemporaneous VA treatment record from 
VA Medical Center in Togus (VAMC) provide diagnosis for mood 
disorder due to chronic substance abuse.  See February 2008 
psychiatric attending note. 

Since the most recent VA examination in March 2006, the 
Veteran has been diagnosed with several other mental 
disorders, including PTSD, mood disorder and anxiety 
disorder.  Based on the medical history of various diagnoses 
for the Veteran's psychological problems, it appears that the 
nature of his condition has yet to be clearly ascertained.  
As such, the RO/AMC should schedule the Veteran for a new VA 
examination to identify the nature of the disability and to 
provide a medical opinion on whether his condition is 
etiologically related to any aspect of his active service.  
See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).

Prior to the additional examination, the RO/AMC should, with 
the Veteran's assistance, obtain any outstanding records of 
pertinent VA or private treatment.  In particular, during the 
February 2009 hearing, the Veteran stated that he had 
received mental health treatment at VA Medical Center in 
Bangor.  Additionally, the Veteran referred to mental health 
treatment from Dr. Pearson at "Mount Vernon Clinic", in 
Mount Vernon, Missouri.  The Veteran did not indicate if this 
facility was a VA or private facility.  The RO/AMC is 
instructed to ask the Veteran to identify where he has sought 
mental health treatment, and obtain those records.    

The record includes a determination of the Social Security 
Administration (SSA) regarding an award of benefits.  The 
record does not include the records underlying that 
determination.  When the VA is put on notice, through the 
veteran's application, of the existence of SSA records, the VA 
must seek to obtain those records before proceeding with the 
appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992).  The 
complete SSA records should be obtained.  

Also, the RO/AMC should attempt to obtain evidence that 
corroborates the Veteran's statements regarding the alleged 
attack.  In particular, the RO/AMC should attempt contact the 
Oxnard Police Department in Oxnard California and attempt to 
obtain the January 1969 police report.  If no records are 
available, the RO should document that fact in the record.  

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain 
any VA and/or private records of pertinent 
medical treatment that are not yet on 
file.  In particular, the RO/AMC should 
obtain any treatment records from VA 
Medical Center in Bangor.  Additionally, 
the RO/AMC should ask the Veteran to 
identify fully where he sought treatment 
in Mount Vernon, Missouri, and obtain 
those records. 

If the RO/AMC is unable to locate any 
identified treatment records, then a 
memorandum of the RO/AMC efforts in 
attempting to obtain those records should 
be associated with the claims file.  

2.  The RO should obtain copies from the 
Social Security Administration of the 
determination which awarded benefits to the 
appellant and the medical records used as a 
basis to award those benefits.

3.  The RO/AMC should contact the Oxnard 
Police Department in Oxnard, California to 
obtain a copy of the police report 
pertaining to the attack on the Veteran on 
or about January 10th, 1969.  

If the RO/AMC is unable to obtain either 
the police report, the RO/AMC should 
provide a memorandum in the file 
explaining the procedures undertaken in 
attempt to obtain them, as well as any 
records or explanation as to why the 
attempts were not fully successful.  

4.  After all the available treatment 
records have been obtained, the RO/AMC 
should schedule the Veteran for an 
appropriate VA examination for the 
following purpose:  to determine (a) 
whether the Veteran has a psychiatric 
disorder (including symptomatology that 
satisfies the required criteria under DSM-
IV for a diagnosis of PTSD as defined 
under 38 C.F.R. § 4.125); and, if so, then 
(b) to ascertain whether any such 
diagnosed disorder is related to service, 
to include the claimed January 1969 
attack.  The examiner should then express 
an opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that any in-service stressful 
experience described by the veteran 
occurred.  If the examiner determines that 
any claimed in-service stressful event 
occurred, he or she should make a 
determination as to whether the veteran 
has PTSD as a result of the stressful 
event.  The examiner is instructed that 
only the specifically corroborated in-
service stressful event may be considered 
for the purpose of determining whether 
exposure to such an event has resulted in 
PTSD.  

For any psychiatric disorder other than 
PTSD diagnosed, the examiner should 
provide a medical opinion indicating 
whether it is at least as likely as not 
that such condition is related to service.  
In providing the opinion, it would be 
helpful if the examiner would use the 
following language as appropriate: "more 
likely than not" (meaning a likelihood 
greater than 50%), "at least as likely as 
not" (meaning a likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

Adequate reasons and bases for any opinion 
rendered must be provided.  All studies 
deemed appropriate in the medical opinion 
of the examiner should be performed, and 
all the findings should be set forth in 
detail.  The claims file should be made 
available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries mention 
above, the examiner should explain why it 
is not feasible to respond.

5.  Thereafter, the RO/AMC should review 
the claims folder to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO/AMC should 
then readjudicate the claims on appeal.  
If any benefit sought remains denied, the 
RO/AMC should issue an appropriate SSOC 
and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


